OPINION — AG — ** LIABILITY INSURANCE — BOARD OF REGENTS ** THE GOVERNING BOARD OF THE SOUTH OKLAHOMA CITY AREA SCHOOL DISTRICT AND THE BOARD OF REGENTS OF SOUTH OKLAHOMA CITY JUNIOR COLLEGE WOULD 'NOT' BE SUBJECT TO SUIT FOR BODILY INJURY OR OTHER TORT LIABILITY UNDER THE DOCTRINE OF GOVERNMENTAL IMMUNITY SO LONG AS THE ACT OR ACTS CAUSING SUCH INJURY WERE PERFORMED WITHIN THE SCOPE OF THEIR LAWFUL AUTHORITY, BUT, IF SUCH ACT OR ACTS EXCEED THIS LAWFUL AUTHORITY, SUCH SUIT WOULD 'NOT' CONSTITUTE A SUIT AGAINST THE STATE, AND THE MEMBERS OF THE BOARD COULD, IN SUCH INSTANCE, BE PERSONALLY SUBJECT TO THE SUIT. THE BOARD OF REGENTS, IN ITS CAPACITY AS THE GOVERNING BOARD OF THE AREA SCHOOL DISTRICT, IS AUTHORIZED UNDER 70 O.S. 5-136 [70-5-136], TO USE TAX REVENUE PROVIDED BY THE DISTRICT TO PURCHASE GENERAL LIABILITY INSURANCE, NOT EXCEEDING $300,000.00 COVERAGE, TO PROTECT MEMBERS OF THE BOARD, WHILE ACTING IN THEIR CAPACITY AS THE GOVERNING BOARD OF THE AREA SCHOOL DISTRICT, FROM CLAIMS INVOLVING BODILY INJURY OR PROPERTY DAMAGE OCCURRING IN OR ON PROPERTY OWNED BY THE DISTRICT, AND IS AUTHORIZED UNDER 70 O.S. 1210.34 [70-1210.34] AND 70 O.S. 1210.43 [70-1210.43] TO USE TAX REVENUE PROVIDED BY THE DISTRICT TO PURCHASE MOTOR VEHICLE LIABILITY INSURANCE COVERING VEHICLES LOANED OR LEASED TO THE DISTRICT FOR USE IN DRIVER'S EDUCATION PROGRAM, FOR VOCATIONAL AGRICULTURAL PURPOSES OR FOR USE IN ANY TRAINING OR MAINTENANCE OR OTHER SIMILAR EDUCATION PROGRAM UNDER THE DIRECTION OF THE BOARD, WITHIN THE LIMITS AND TO THE EXTENT PROVIDED IN ITS CAPACITY AS THE GOVERNING BOARD OF THE AREA SCHOOL DISTRICT, IS AUTHORIZED UNDER 70 O.S. 5-117 [70-5-117], AMENDED BY REVENUE PROVIDED BY THE DISTRICT TO PURCHASE INSURANCE TO PROTECT PROPERTY OWNED BY THE DISTRICT. THE BOARD OF REGENTS, ACTING IN ITS CAPACITY AS THE GOVERNING BOARD OF THE AREA SCHOOL DISTRICT, WOULD NOT COME WITHIN THE PURVIEW OF HOUSE BILL NO. 1049 CODIFIED AS 70 O.S. 4313 [70-4313], SINCE SUCH STATUTE APPLIES TO INSTITUTIONS IN THE OKLAHOMA STATE SYSTEM OF HIGHER EDUCATION. (SOVEREIGN IMMUNITY INSURANCE, PAYMENT OF PREMIUMS) CITE: 70 O.S. 4313 [70-4313] ARTICLE X, SECTION 9(B), 70 O.S. 4410 [70-4410] 70 O.S. 5-136 [70-5-136], 70 O.S. 5-117 [70-5-117] 70 O.S. 4313 [70-4313], 70 O.S. 1210.34 [70-1210.34] (GERALD E. WEIS)